FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 13, 2021

                                       No. 04-18-00022-CR

                                     Travis Leslie NORTON,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR3975
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER

        Upon remand of this case by the Court of Criminal Appeals, we abated the appeal to the
trial court to determine whether appellant wishes to continue to prosecute his appeal and, if so,
whether appellant is indigent and entitled to appointed counsel. A supplemental clerk’s record
and reporter’s record containing the trial court’s findings and order appointing appellate counsel
to represent appellant were filed in this court on November 10, 2021 and December 8, 2021,
respectively. Accordingly, this appeal is REINSTATED on this court’s docket.

         The missing reporter’s record of the hearing on appellant’s motion to suppress was filed
in this court on December 9, 2021 and the appellate record is complete. It is ORDERED that the
parties may re-brief the suppression issue that formed the basis of the remand of the appeal for
further consideration by this court. The appellant’s brief, if any, is due to be filed within thirty
(30) days from the date of this order. If appellant files a brief, the State may file an appellee’s
brief within thirty days from the date the appellant’s brief was filed.


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2021.
                           FILE COPY



___________________________________
MICHAEL A. CRUZ, Clerk of Court